Exhibit 10.4



FOURTH AMENDMENT TO
LOAN, GUARANTY AND SECURITY AGREEMENT
This FOURTH AMENDMENT TO LOAN, GUARANTY AND SECURITY AGREEMENT (this
“Amendment”) is dated as of April 22, 2015, and is entered into by and among
TURTLE BEACH CORPORATION, a Nevada corporation, formerly known as Parametric
Sound Corporation (“Parametric”), VOYETRA TURTLE BEACH, INC., a Delaware
corporation (“Voyetra”; and together with Parametric, individually “US
Borrower,” and individually and collectively, jointly and severally, “US
Borrowers”), TURTLE BEACH EUROPE LIMITED, a company limited by shares and
incorporated in England and Wales with company number 03819186 (“Turtle Beach,”
also referred to hereinafter as “UK Borrower”; and together with US Borrowers,
individually “Borrower” and individually and collectively, “Borrowers”), PSC
LICENSING CORP., a California corporation (“PSC”), VTB HOLDINGS, INC., a
Delaware corporation (“VTB”; and together with PSC, individually a “US
Guarantor” and individually and collectively, jointly and severally, “US
Guarantors”; and together with US Borrowers, individually a “UK Guarantor” and
individually and collectively, jointly and severally, “UK Guarantors”; UK
Guarantors and US Guarantors, individually a “Guarantor,” and individually and
collectively, “Guarantors”); the financial institutions party hereto as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent collateral agent and security trustee for Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”).
WHEREAS, the Borrowers, the Guarantors, the Agent, and the Lenders have entered
into that certain Loan, Guaranty and Security Agreement (as amended, restated,
or otherwise modified from time to time, the “Loan Agreement”), dated as of
March 31, 2014; and
WHEREAS, the Borrowers have requested that the Agent and the Lenders agree to
enter into certain amendments to the Loan Agreement,
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Agreement and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
ARTICLE I
DEFINITIONS
Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Loan Agreement, as amended hereby.
ARTICLE II
AMENDMENTS TO LOAN AGREEMENT
2.01. New/Amended Definitions.
(a)    The following definition is added to Section 1.1 of the Loan Agreement in
its entirety to read as follows:



--------------------------------------------------------------------------------



TBC Note: that certain Subordinated Promissory Note dated as of April 21, 2015
by Parametric for the benefit of SG VTB Holdings, LLC in the original principal
amount of $5,000,000.


(b)    The definition of “Subordinated Debt” as set forth Section 1.1 of the
Loan Agreement is hereby amended and restated by deleting and replacing it with
the following:
Subordinated Debt: (i) Debt incurred by any Obligor or any of its respective
Subsidiaries that is expressly subordinate and junior in right of payment to
Full Payment of all Obligations, and is also on terms (including maturity,
interest, fees, repayment, covenants and subordination) reasonably satisfactory
to Agent, (ii) the Existing Subordinated Debt, and (iii) debt incurred pursuant
to the TBC Note.
2.02. Amendment to Section 10.2.8 Section 10.2.8 of the Loan Agreement is hereby
amended and restated by deleting and replacing it with the following:
10.2.8 Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any
(a)    Subordinated Debt (other than the Existing Subordinated Debt and Debt
under the TBC Note), except:
(i)regularly scheduled payments of principal, interest and fees, but only to the
extent permitted under any Subordination Agreement relating to such Debt (and a
Senior Officer of Obligor Agent shall certify to Agent, not less than five
Business Days prior to the date of payment, that all conditions under such
agreement have been satisfied);
(ii)full repayment of all obligations under the Subordinated Debt in connection
with a refinancing thereof if the Refinancing Conditions have been satisfied;
(b)    Existing Subordinated Debt or Debt under the TBC Note except:
(i)regularly scheduled payments of interest and fees, but only if immediately
before and after giving effect to any such payment no Default or Event of
Default exists or will occur (and a Senior Officer of Borrower Agent shall
certify to Agent prior to the making of the payment that such condition has been
satisfied),
(ii)full repayment of all obligations under the Existing Subordinated Debt in
place on the Closing Date using the proceeds of a Liquidity Event which is
consummated contemporaneously with such repayment,



--------------------------------------------------------------------------------



(iii)full or partial repayment of obligations under any Existing Subordinated
Debt provided after the Closing Date using the proceeds of a Liquidity Event
which is consummated contemporaneously with such repayment so long as (x) all
Existing Subordinated Debt in place on the Closing Date has been paid in full
before such repayment, (y) such repayment is only made if the net proceeds of
the Liquidity Event are in excess of $30,000,000 and such repayment is in an
amount not greater than such excess, and (z) at least $10,000,000 of the net
proceeds of such Liquidity Event have been applied to repay the Obligations,
(iv)full or partial repayment of the obligations under the TBC Note using the
proceeds of a Second Lien Loan and contemporaneous with the closing of a Second
Lien Loan, so long as (x) immediately before and after giving effect to any such
repayment, no Default or Event of Default exists or will occur and (y)
immediately after giving effect to any such repayment, Availability (taking into
account the application of the net proceeds of such Second Lien Loan to the
Obligations) is in an amount not less than 20% of the Revolver Commitments (and
a Senior Officer of Borrower Agent shall certify to Agent prior to the making of
the payment that such conditions have been satisfied), and
(v)any other full or partial repayment of the obligations under the TBC Note, so
long as (x) immediately before and after giving effect to any such repayment no
Default or Event of Default exists or will occur and (y) for each of the 30 days
prior to giving effect so any such repayment and immediately after giving effect
thereto, Availability is in an amount not less than 20% of the Revolver
Commitments (and a Senior Officer of Borrower Agent shall certify to Agent prior
to the making of the payment that such conditions have been satisfied).
(c)    Borrowed Money (other than the Obligations) prior to its due date under
the agreements evidencing such Debt as in effect on the Closing Date (or as
amended thereafter with the consent of Agent).
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each Obligor hereby represents and warrants to each Lender and the Agent, as of
the date hereof, as follows:
3.01. Representations and Warranties. After giving effect to this Amendment, the
representations and warranties set forth in Section 9 of the Loan Agreement and
in each other Loan Document are true and correct



--------------------------------------------------------------------------------



in all material respects on and as of the date hereof and on and as of the date
hereof with the same effect as if made on and as of the date hereof, except to
the extent such representations and warranties expressly relate solely to an
earlier date.
3.02. No Defaults. After giving effect to this Amendment, each of the Obligors
is in compliance with all terms and conditions of the Loan Agreement and the
other Loan Documents on its part to be observed and performed and no Default or
Event of Default has occurred and is continuing.


3.03. Authority and Pending Actions. The execution, delivery, and performance by
each Obligor of this Amendment has been duly authorized by each such Obligor (as
applicable) and there is no action pending or any judgment, order, or decree in
effect which is likely to restrain, prevent, or impose materially adverse
conditions upon the performance by any Obligor of its obligations under the Loan
Agreement or the other Loan Documents.
3.04. Enforceability. This Amendment constitutes the legal, valid, and binding
obligation of each Obligor, enforceable against each such Obligor in accordance
with its terms, except to the extent that enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization, or other similar
laws affecting the enforcement of creditors’ rights or by the effect of general
equitable principles.
ARTICLE IV
CONDITIONS PRECEDENT AND FURTHER ACTIONS
4.01. Conditions Precedent. This Amendment shall not be binding upon the Agent,
the Lenders or any Obligor until each of the following conditions precedent have
been satisfied in form and substance satisfactory to the Agent:
(a)The representations and warranties contained herein and in the Loan
Agreement, as amended hereby, shall be true and correct in all material respects
as of the date hereof, after giving effect to this Amendment, as if made on such
date, except for such representations and warranties limited by their terms to a
specific date; and
(b)Each Obligor shall have delivered to the Agent duly executed counterparts of
this Amendment which, when taken together, bear the authorized signatures of the
Borrowers, the Agent, and the Lenders.
4.02. Further Actions. Each of the parties to this Amendment agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Amendment.
ARTICLE V
COSTS AND EXPENSES
Without limiting the terms and conditions of the Loan Documents, the Obligors
jointly and severally agree to pay on demand: (i) all reasonable costs and
expenses incurred by the Agent in connection with the preparation, negotiation,
and execution of this Amendment and the other Loan Documents executed pursuant



--------------------------------------------------------------------------------



to this Amendment and any and all subsequent amendments, modifications, and
supplements to this Amendment, including without limitation, the reasonable
costs and fees of the Agent’s legal counsel; and (ii) all reasonable costs and
expenses reasonably incurred by the Agent in connection with the enforcement or
preservation of any rights under the Loan Agreement, this Amendment, and/or the
other Loan Documents, including without limitation, the reasonable costs and
fees of the Agent’s legal counsel.
ARTICLE VI
MISCELLANEOUS
6.01. No Course of Dealing. The consents and waivers set forth herein are a
one-time accommodation only and relate only to the matters set forth in Article
III herein. The consents and waivers are not a consent to any other deviation of
the terms and conditions of the Loan Agreement or any other Loan Document unless
otherwise expressly agreed to by Agent and Lenders in writing.
6.02. Cross-References. References in this Amendment to any Section are, unless
otherwise specified, to such Section of this Amendment.
6.03. Instrument Pursuant to Loan Agreement. This Amendment is a Loan Document
executed pursuant to the Loan Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered, and applied in accordance with the
terms and provisions of the Loan Agreement.
6.04. Acknowledgment of the Obligors. Each Obligor hereby represents and
warrants that the execution and delivery of this Amendment and compliance by
such Obligor with all of the provisions of this Amendment: (i) are within the
powers and purposes of such Obligor; (ii) have been duly authorized or approved
by the board of directors (or other appropriate governing body) of such Obligor;
and (iii) when executed and delivered by or on behalf of such Obligor will
constitute valid and binding obligations of such Obligor, enforceable in
accordance with its terms. Each Obligor reaffirms its obligations to perform and
pay all amounts due to the Agent or the Lenders under the Loan Documents
(including, without limitation, its obligations under any promissory note
evidencing any of the Loans) in accordance with the terms thereof, as amended
and modified hereby.
6.05. Loan Documents Unmodified. Each of the amendments provided herein shall
apply and be effective only with respect to the provisions of the Loan Document
specifically referred to by such amendments. Except as otherwise specifically
modified by this Amendment, all terms and provisions of the Loan Agreement and
all other Loan Documents, as modified hereby, shall remain in full force and
effect and are hereby ratified and confirmed in all respects. Nothing contained
in this Amendment shall in any way impair the validity or enforceability of the
Loan Documents, as modified hereby, or alter, waive, annul, vary, affect, or
impair any provisions, conditions, or covenants contained therein or any rights,
powers, or remedies granted therein, except as otherwise specifically provided
in this Amendment. Subject to the terms of this Amendment, any lien and/or
security interest granted to the Agent, for the benefit of the Lenders, in the
Collateral set forth in the Loan Documents shall remain unchanged and in full
force and effect and the Loan Agreement and the other Loan Documents shall
continue to secure the payment and performance of all of the Obligations.
6.06. Parties, Successors and Assigns. This Amendment represents the agreement
of the Obligors, the Agent and each of the Lenders signatory hereto with respect
to the subject matter hereof, and there are no promises, undertakings,
representations, or warranties relative to the subject matter hereof not
expressly set forth or



--------------------------------------------------------------------------------



referred to herein or in the other Loan Documents. This Amendment shall be
binding upon and inure to the benefit of Obligors, Agent, Lenders, and their
respective successors and assigns, except that (i) no Borrower shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (ii) any assignment by a Lender must be made in compliance with Section 14.3
of the Loan Agreement.
6.07. Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Amendment shall become effective when all
conditions precedent have been met and when the Agent has executed it and
received counterparts bearing the signatures of all other parties hereto.
Delivery of a signature page of this Amendment by telecopy shall be effective as
delivery of a manually executed counterpart of such agreement. This Amendment
may be executed and delivered by facsimile or electronic mail, and will have the
same force and effect as manually signed originals.
6.08. Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only, are not a part of this Amendment, and shall not affect
the interpretation hereof.
6.09. Miscellaneous. This Amendment is subject to the general provisions set
forth in the Loan Agreement, including but not limited to Sections 15.14, 15.15,
and 15.16.
6.10. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
6.11. Release.
(a)
EACH OBLIGOR HEREBY IRREVOCABLY RELEASES AND FOREVER DISCHARGES AGENT, LENDERS
AND THEIR AFFILIATES, AND EACH SUCH PERSON’S RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, MEMBERS, ATTORNEYS AND REPRESENTATIVES (EACH, A “RELEASED
PERSON”) OF AND FROM ALL DAMAGES, LOSSES, CLAIMS, DEMANDS, LIABILITIES,
OBLIGATIONS, ACTIONS OR CAUSES OF ACTION WHATSOEVER (EACH A “CLAIM”) THAT SUCH
OBLIGOR MAY NOW HAVE OR CLAIM TO HAVE AGAINST ANY RELEASED PERSON ON THE DATE OF
THIS AMENDMENT, WHETHER KNOWN OR UNKNOWN, OF EVERY NATURE AND EXTENT WHATSOEVER,
FOR OR BECAUSE OF ANY MATTER OR THING DONE, OMITTED OR SUFFERED TO BE DONE OR
OMITTED BY ANY OF THE RELEASED PERSONS THAT BOTH (1) OCCURRED PRIOR TO OR ON THE
DATE OF THIS AMENDMENT AND (2) IS ON ACCOUNT OF OR IN ANY WAY CONCERNING,
ARISING OUT OF OR FOUNDED UPON THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT.

(b)
EACH OBLIGOR INTENDS THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE, AND
EXTINGUISH, INTER ALIA, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION THAT MIGHT
OTHERWISE BE RESERVED BY THE CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES
AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER



--------------------------------------------------------------------------------



FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST
HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.
(c)
EACH OBLIGOR ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER FACTS DIFFERENT FROM OR
IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO SUCH
CLAIMS, DEMANDS, OR CAUSES OF ACTION, AND AGREES THAT THIS AMENDMENT AND THE
ABOVE RELEASE ARE AND WILL REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING ANY
SUCH DIFFERENCES OR ADDITIONAL FACTS.



6.12. Total Agreement. This Amendment, the Loan Agreement, and all other Loan
Documents constitute the entire agreement, and supersede all prior
understandings and agreements, among the parties relating to the subject matter
hereof.




[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first written above.


BORROWERS:


TURTLE BEACH CORPORATION, a Nevada corporation, formerly known as Parametric
Sound Corporation


By: /s/ John T. Hanson_________
Name: John T. Hanson
Title: Chief Financial Officer


VOYETRA TURTLE BEACH, INC.,
a Delaware corporation


By: /s/ John T. Hanson_________
Name: John T. Hanson
Title: Chief Financial Officer


TURTLE BEACH EUROPE LIMITED,
a company limited by shares and incorporated in England and Wales with company
number 03819186


By: /s/ John T. Hanson_________
Name: John T. Hanson
Title: Chief Financial Officer




BANK OF AMERICA, N.A.,
as Agent and Lender


By: /s/ Matthew Van Steenhuyse_________
Name: Matthew Van Steenhuyse
Title: Senior Vice President



--------------------------------------------------------------------------------





GUARANTOR CONSENT
The undersigned hereby consent to the foregoing Amendment and hereby (a) confirm
and agree that notwithstanding the effectiveness of the foregoing Amendment,
each Loan Document to which it is a party is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, except
that, on and after the effectiveness of the foregoing Amendment, each reference
in any Loan Document to the "Credit Agreement", "thereunder", "thereof" or words
of like import shall mean and be a reference to the Credit Agreement, as amended
by the foregoing Amendment, (b) confirm and agree that the pledge and security
interest in the Collateral granted by it pursuant to any Security Documents to
which it is a party shall continue in full force and effect, (c) acknowledge and
agree that such pledge and security interest in the Collateral granted by it
pursuant to such Security Documents shall continue to secure the Obligations
purported to be secured thereby, as amended or otherwise affected hereby, and
(d) agrees to be bound by the release set forth in Section 7.11 of the
Amendment.


PSC LICENSING CORP.,
a California corporation


By: /s/ John T. Hanson_________
Name: John T. Hanson
Title: Chief Financial Officer




VTB HOLDINGS, INC.,
a Delaware corporation


By: /s/ John T. Hanson_________
Name: John T. Hanson
Title: Chief Financial Officer



